DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 2/4/21 has been entered. Examiner notes that the claims are not fully supported by the disclosure of parent application. See below.
Claims 21-40 are pending.
Information Disclosure Statement
The STATEMENT FILED PURSUANT TO THE DUTY OF DISCLOSURE UNDER 37 C.F.R. 8§ 1.56, 1.97 AND 1.98 filed 8/25/21 and 3/5/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks:
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.
  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims now recite several limitations relating the gas sample within a “target temperature range” to the control of the sensor:
“determine[determining] whether the temperature of the landfill gas sample is within a target temperature range” 
“when it is determined that the temperature of the landfill gas sample is within the target temperature range, control…”

The specification and disclosure of the parent application fails to tie the determining of the gas sample within a target temperature *range* to the control of the sensor. The original disclosure describes determining the temperature above a target.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 21-27, 29-37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella1 US Patent Application Publication 2017/0218732 in view of Miyatake US Patent Number 4,499,378 and Donner US Patent Number 3,062,037.
Campanella describes a control system for extraction of landfill gas comprising a chamber (¶0092)one or more sensors (202/205) for measuring at least one characteristic of a landfill gas sample (fig 2 @210).
Campanella generally describes (¶0093) pretreating the sample prior to measurement. 
Campanella differs from the claimed invention in the features of the controller configured to obtain measurement of temperature, determine whether the temperature is within a range, and control the sensors to measure the characteristic, and control the temperature control mechanism.
Miyatake2 describes a chamber for measuring a characteristic of a gas sample. Miyatake also describes (col. 4 lines 29-36) a controller which obtains a measurement of temperature (“thermometer” line 31) determine whether the 
Miyatake describes the temperature control is a critical factor in infrared analysis of gas (col. 2lines 23-36)
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the controller configured to obtain measurement of temperature, determine whether the temperature is within a range, and control the temperature control mechanism.
Notably, Campanella as modified in view of Miyatake still lacks the control the sensors to measure the characteristic when the temperature is determined to be within the range.
Donner3  describes a gas composition chamber with temperature control
mechanism configured to heat the gas sample. Donner also discloses that one of
ordinary skill in the art would know the advantages of temperature control (e.g. col. 1 lines 10-15) and describes (col. 7 lines 39-45) that an operator will run the test (i.e. measure the characteristic of the gas) when the temperature is at the desired temperature—thus suggesting the measure the characteristic when the temperature is determined to be within the range.
It would have therefore been obvious to one of ordinary skill at the time of filing or
4, and thus obvious.


Regarding independent claim 31:
Campanella describes a method of controlling extraction of landfill gas from a landfill including  obtaining a sample of landfill gas in a chamber comprising one or more sensors for measuring a characteristic of the landfill gas.
Campanella differs from the claimed invention in the steps of obtaining measurement of temperature, determining whether the temperature is in a range, controlling the sensor, and controlling the temperature control mechanism.
Miyatake  describes a chamber for measuring a characteristic of a gas sample. Miyatake also describes (“ measuring the temperatures of a sample gas and be connected to control means for the heater to carry out temperature adjustment in case the temperature of the sample gas varies from the desired temperature”-- 

Miyatake describes the temperature control is a critical factor in infrared analysis of gas (col. 2lines 23-36)
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the steps of obtaining measurement of temperature, determining whether the temperature is within a range, and controlling the temperature control mechanism.
Notably, Campanella as modified in view of Miyatake still lacks the controlling the sensors to measure the characteristic when the temperature is determined to be within the range.
Donner describes a gas composition chamber with temperature control
mechanism configured to heat the gas sample. Donner also discloses that one of
ordinary skill in the art would know the advantages of temperature control (e.g. col. 1 lines 10-15) and describes (col. 7 lines 39-45) that an operator will run the test (i.e. measure the characteristic of the gas) when the temperature is at the desired temperature—thus suggesting the measure the characteristic when the temperature is determined to be within the range.
It would have therefore been obvious to one of ordinary skill at the time of filing or
invention to have further modified Campanella to have the temperature control system as measure the characteristic when the temperature is determined to be 


With regards to claim 22 and 32: Campanella ¶0088.
With regards to claim 23 and 33: Miyatake col. 4 lines 29-36
With regards to claim 24 and 34: this is implicit in Miyatake teaching the “carry out temperature adjustment in case the temperature…varies” col. 4 line 34.
With regards to claim 25, 26, 35, and 36: Miyatake teaches heating element  (“resistance heater” 4 col. 3 line 47 which is deemed to anticipate the resistive surface.
With regards to claim 29 and 39: “thermometer” Miyatake col. 4 line 31.
With regards to claim 30 and 40: Miyatake fails to explicitly describe the temperature sensor (thermometer) within the chamber, but it would have been obvious to locate the temperature sensor in the chamber because that is where the sample is heated.

Claim 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella US Patent Application Publication 2017/0218732 in view of  Miyatake US Patent Number 4,499,378 and Donner US Patent Number 3,062,037 as applied to claims 21 and 31 above and further in view of EP 0743515 Fleischer.
Campanella as modified in view of Miyatake and Donner lack the electrochemical sensor.

Fleischer (see translation) describes an electrochemical sensor for measuring a characteristic of gas sample. Fleischer further teaches maintaining the temperature of the gas sample within a range (“In order to be able to set the operating temperature in the range of 700 ° C ≲ T ≲ 1000 ° C and to be able to keep it constant irrespective of external influences, the sensor is actively heated with the aid of a passivated resistance layer arranged on the back of the base body 1, if necessary.”) to ensure proper measurement. Fleischer describes the sensor as useful to methane measurement.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the electrochemical sensor as one or more of the sensors within the chamber to measure methane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes at least one common inventor and assignee with the instant application.
        2 Examiner finds that Miyatake is analogous art because it is concerned with the problem of gas analysis.
        3 Examiner finds that Donner is analogous art because it is concerned with the problem of gas analysis.
        4 In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)